Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 04/01/2022.
3.	Claims 1-20 are currently pending in this Office action.  

Examiner’s Comment
4.	This corrected Notice of Allowability is supplemental to the Notice of Allowance mailed on 06/30/2022.  In addition, acknowledgment is made of the Terminal Disclaimer (TD) filed on 09/02/2022 and the TD is provided to overcome potential double patenting rejections against the U.S Patent No. 10,503,783 and U.S. Application No. 16/708,257 which are listed in the IDS filed on 08/25/2022.

Information Disclosure Statement
5.	The information disclosure statement (IDS) filed on 08/25/2022 is considered by the examiner.  

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a non-transitory computer-readable storage medium, or a method comprising, in addition to the other recited features of the claim, the features of maintaining, by a data processing system including one or more processors, a plurality of node profiles including a plurality of node field-value pairs, each node-field-value pair identifying a node field and one or more node values; accessing a plurality of electronic activities transmitted or received via electronic accounts of one or more data source providers; accessing from one or more servers of a customer relationship management (CRM) system, a plurality of CRM systems of record including a plurality of CRM record objects, each CRM record object of the plurality of CRM record objects corresponding to a record object type; generating a plurality of local record objects corresponding to the plurality of CRM record objects, each respective local record object of the plurality of local record objects storing record object data obtained from the corresponding CRM record object, the record object data stored in the plurality of local record objects used by the data processing system for matching electronic activities to the plurality of local record objects; identifying an electronic activity of the plurality of electronic activities; identifying a first participant of the electronic activity associated with the first entity and a second participant of the electronic activity associated with a second entity based on a first domain name of a first address identifier of the first participant and a second domain name of a second address identifier of the first participant; parsing the electronic activity to extract data for matching the electronic activity to one or more local record objects of the plurality of local record objects; responsive to parsing; determining whether a record object identifier indicating a relationship between the first entity and the second entity is included in the electronic activity; response to determining that the record object identifier is included in the electronic activity: identifying a first local record object; storing a first association between the electronic activity; and transmitting to the one or more servers of the CRM system; responsive to determining that the record object identifier is not included in the electronic activity: determining using data included a node profile corresponding to the second entity; identifying using a matching policy; and storing a third association between the electronic activity; transmitting to the one or more servers of the CRM system in the manner recited in claims 1, 11 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161